Exhibit 10.1

ARIAD PHARMACEUTICALS, INC. 2014 LONG-TERM INCENTIVE PLAN

FORM OF OPTION AGREEMENT

This Option Agreement certifies that, pursuant to the ARIAD Pharmaceuticals,
Inc. 2014 Long-Term Incentive Plan (the “2014 Plan”), the Board of Directors of
ARIAD Pharmaceuticals, Inc. (the “Company”) has granted an option (the “Option”)
to purchase shares of the Company’s common stock, $.001 par value per share (the
“Shares”), as follows:

 

Name of Participant:

Number of Option Shares:

Type of Stock Option Grant:

Date of Grant:

 

Exercise Price:

  $         per Share

This Option is subject to all the terms, conditions and limitations set forth in
the 2014 Plan, which is incorporated herein by reference, and to the following
additional terms specified by the Board of Directors of the Company. Capitalized
terms used herein and not otherwise defined shall have the meaning set forth in
the 2014 Plan. The Option shall be exercisable as follows:

[Vesting schedule to be inserted]

Payment of the Exercise Price shall be made in accordance with Paragraph 7(d) of
the 2014 Plan and shall include payment by means of a broker-assisted “cashless
exercise” as set forth in Paragraph 7(d)(ii)(B) and may include at the
discretion of the Company, payment by “net exercise” as set forth in Paragraph
7(d)(ii)(c).

The Option shall terminate ten years from the Date of Grant provided, however,
that in the event of Termination of Service (as defined below) before exercise
of the Option the following rules shall apply:

(i) If the Participant’s Termination of Service is for Cause, no portion of the
Option may be exercised, and the Option will immediately expire upon the
Termination of Service;

(ii) The Option may be exercised after the Participant’s Termination of Service
only to the extent that the Option was vested as of the Termination of Service;

(iii) Unless the Participant’s Termination of Service is the result of the
Participant’s death or Disability, the Participant may exercise the vested
portion of an Option within three months after such Termination of Service;

(iv) If the Participant’s Termination of Service is the result of the
Participant’s death or Disability, the Participant may exercise the vested
portion of an Option within 12 months after Termination of Service; and

(v) After the Participant’s death, his or her beneficiary may exercise the
Option only to the extent that the deceased Participant was entitled to exercise
such Option as of the date of his or her death.

If the Committee determines, subsequent to a Participant’s Termination of
Service but before exercise of the Option, that either before or after the
Participant’s Termination of Service the Participant engaged in conduct that
constitutes “Cause,” then the Participant’s right to exercise the Option is
forfeited immediately.



--------------------------------------------------------------------------------

Termination of Service means the date the Participant ceases to be an Eligible
Person in any capacity. The Option shall not be affected by the change of a
Participant’s status with in or among the Company and any Affiliates, so long as
the Participant remains an Eligible Person. Unless the Committee or a Company
policy provides otherwise, a leave of absence authorized by the Company or the
Committee (including sick leave or military leave) from which return to service
is not guaranteed by statute or contract shall be characterized as a Termination
of Service if the Participant does not return to service within three months;
such Termination of Service shall be effective as of the first day that is more
than three months after the beginning of the period of leave. If the ability to
return to service upon the expiration of such leave is guaranteed by statute or
contract, but the Participant does not return, the leave shall be characterized
as a Termination of Service as of a date established by the Committee or Company
policy. If an entity ceases to be an Affiliate, Termination of Service shall be
deemed to have occurred with respect to the Participant in respect of such
Affiliate who does not continue as an Eligible Person in respect of the Company
or another Affiliate after such giving effect to such Affiliate’s change in
status.

The Option is not assignable or transferable, other than as provided in the 2014
Plan. In no event shall the Company be required to issue fractional shares. In
accordance with Paragraph 14(c) of the 2014 Plan, the Company may in its sole
discretion withhold in kind from the Shares otherwise deliverable to the
Participant on exercise of the Option the minimum statutory amount of federal,
state and local withholding taxes attributable to such amount that is considered
compensation includable in the Participant’s gross income.

This Option Agreement, together with the 2014 Plan and any other written
agreement between the Company and the Participant relevant to the subject matter
hereof and executed contemporaneously herewith or hereafter, embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings relating to the subject matter hereof and no other statement,
representation, warranty, covenant or agreement shall affect or be used to
interpret, change or restrict, the express terms and provisions of this Stock
Option Grant, provided, however, in any event, this Option Agreement shall be
subject to and governed by the 2014 Plan.

In witness whereof, the Company has caused this Option Agreement to be executed
by its duly authorized officers.

 

ARIAD PHARMACEUTICALS, INC.     PARTICIPANT By:  

 

   

 

  Edward M. Fitzgerald       Executive Vice President, Chief Financial Officer  
 

 

2